NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                           IN RE LEONAUNCE T.


                             No. 1 CA-JV 18-0026
                               FILED 4-17-2018


           Appeal from the Superior Court in Maricopa County
                             No. JV198671
              The Honorable Lisa Ann VandenBerg, Judge

                                  AFFIRMED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Appellee

Maricopa County Public Advocate’s Office, Phoenix
By Mara J. Siegel
Counsel for Appellant
                           IN RE LEONAUNCE T.
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Jennifer B. Campbell and Judge Paul J. McMurdie joined.


W I N T H R O P, Presiding Judge:

¶1             Leonaunce T. (“Appellant”) appeals the juvenile court’s order
requiring him to register as a sex offender. Appellant’s counsel has filed a
brief in accordance with Anders v. California, 386 U.S. 738 (1967); State v.
Leon, 104 Ariz. 297 (1969); and Maricopa Cty. Juv. Action No. JV-117258, 163
Ariz. 484, 486 (App. 1989), stating she has searched the record on appeal
and has found no arguable question of law. Appellant’s counsel therefore
requests that we review the record for fundamental error. See State v. Clark,
196 Ariz. 530, 537, ¶ 30 (App. 1999) (stating that this court reviews the entire
record for reversible error). We have appellate jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) section 8-235(A) (2014)1 and Arizona
Rules of Procedure for the Juvenile Court 103(A). For the following reasons,
we affirm.

                 FACTS AND PROCEDURAL HISTORY2

¶2            On February 5, 2015, Appellant pleaded guilty to amended
count 1, indecent exposure (minor under 15), a class six undesignated
felony. See A.R.S. § 13-1402 (Supp. 2017). The juvenile court found
Appellant delinquent and ordered him to comply with probation terms,
including participating in a psychosexual evaluation and any other exams
ordered by the juvenile probation officer. The court, however, deferred its
finding as to whether Appellant was required to register as a sex offender.

¶3           Over the course of two years, the juvenile court found that
Appellant violated the terms of his probation numerous times. The court,


1      We cite the current version of applicable statutes because no
revisions material to this decision have occurred.

2     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64 (App. 1994).


                                       2
                           IN RE LEONAUNCE T.
                            Decision of the Court

however, continued to defer its decision as to whether Appellant was
required to register as a sex offender. One month before Appellant turned
eighteen the court held a hearing to determine whether Appellant was
required to register as a sex offender and heard from the juvenile probation
officer, the State, the guardian ad litem, and Appellant’s counsel. At the
hearing, the probation officer recommended that Appellant register as a sex
offender because he failed to successfully complete the terms of his
probation. The probation officer further stated that Appellant failed to
comply with the terms of his probation by smoking marijuana, contacting
his girlfriend, and exhibiting sexualized behavior. The State agreed with
the probation officer’s recommendation and requested that Appellant
register as a sex offender because he was unable to successfully complete
his probation obligations.

¶4            In his defense, Appellant’s guardian ad litem and counsel
argued that if Appellant registered as a sex offender it would serve as a
punishment and defeat the rehabilitative purposes of the juvenile justice
system. Appellant’s counsel additionally argued that Appellant should not
register as a sex offender because he was assessed as a low-
moderate/moderate risk for committing additional crimes and because he
had shown improvement and maturity over the course of his probation
term. The juvenile court took the matter under advisement and ultimately
ruled that Appellant was required to register as a sex offender pursuant to
A.R.S. § 13-3821(D) (Supp. 2017). Appellant timely appealed.

                                 ANALYSIS

¶5             A juvenile court has discretion in requiring a juvenile
adjudicated delinquent of indecent exposure to register as a sex offender
until the age of twenty-five. See A.R.S. § 13-3821(D). We will only overturn
the juvenile court’s order if the court based its decision on legally incorrect
reasons or if the court’s ruling amounts to a denial of justice. State v. Davis,
226 Ariz. 97, 102-03, ¶ 23 (App. 2010) (citation omitted). See also In re
Nickolas T., 223 Ariz. 403, 406, ¶ 10 (App. 2010) (“[T]he legislature has given
the juvenile court the discretion in the first instance to determine whether a
juvenile offender should be required to register as a sex offender.”).

¶6            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300; Clark, 196 Ariz. at 537, ¶ 30. Appellant
was represented by counsel at all stages of the proceedings. The court’s
order that Appellant register as a sex offender was a legally permissible
exercise of the court’s discretion and is supported by the evidence. The
proceedings were conducted in compliance with Appellant’s constitutional

                                       3
                          IN RE LEONAUNCE T.
                           Decision of the Court

and statutory rights and the Arizona Rules of Procedure for the Juvenile
Court.

¶7             After the filing of this decision, counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Appellant has thirty days from the
date of this decision to proceed, if he desires, with a pro per motion for
reconsideration or petition for review. See Ariz. R.P. Juv. Ct. 107(A).

                               CONCLUSION

¶8             We affirm the juvenile court’s order requiring Appellant to
register as a sex offender until the age of twenty-five.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         4